Dore, J.
(dissenting)—I agree with the Court of Appeals that the Miller Marine Corporation lien did not arise under RCW 60.08 and it was not entitled to attorney's fees under RCW 60.08.050.1 therefore dissent.
RCW 60.08.010 provides:
Every person, firm or corporation who shall have performed labor or furnished material in the construction or repair of any chattel at the request of its owner, shall have a lien upon such chattel for such labor performed or material furnished, notwithstanding the fact that such chattel be surrendered to the owner thereof: Provided, however, That no such lien shall continue, after the delivery of such chattel to its owner, as against the rights of third persons who, prior to the filing of the lien notice as hereinafter provided for, may have acquired the title to such chattel in good faith, for value and without actual notice of the lien.
*784(Some italics mine.) The plain meaning of this section is that a chattel lien may exist "notwithstanding" the fact that the chattel is no longer possessed by the party performing the labor or furnishing the material giving rise to the lien. The term "notwithstanding" means "although; in spite of the fact that." Webster's New Twentieth Century Dictionary (2d ed. 1970). The majority's interpretation incorrectly gives the word "notwithstanding" the meaning "regardless of whether". Majority, at 781.
A nonpossessory chattel lien does not exist at common law. Ellison v. Scheffsky, 141 Wash. 14, 16, 250 P. 452 (1926); Rothweiler v. Winton Motor Car Co., 92 Wash. 215, 217, 158 P. 737 (1916). The predecessor to RCW 60.08.010, Laws of 1905, ch. 72, § 1, p. 137, was enacted to perpetuate liens on chattel after possession is surrendered, rather than codify and expand the common law, as suggested by the majority. See Rothweiler, at 217.
Statutes creating liens are in derogation of the common law; as such they must be strictly construed and will not be extended to benefit those who do not clearly come within their terms. Dean v. McFarland, 81 Wn.2d 215, 219-20, 500 P.2d 1244, 74 A.L.R.3d 378 (1972). See also Pacific Gamble Robinson Co. v. Chef-Reddy Foods Corp., 42 Wn. App. 195, 198-99, 710 P.2d 804 (1985), review denied, 105 Wn.2d 1008 (1986); Northlake Concrete Prods., Inc. v. Wylie, 34 Wn. App. 810, 813, 663 P.2d 1380 (1983). RCW 60.08 should not be expanded to cover possessory liens.
In any event, Miller Marine never complied with the notice and filing requirements of RCW 60.08.020, which are mandatory to make RCW 60.08 chattel liens "effectual". See Ibrahim v. HAPO Fed. Employees Credit Union, 28 Wn. App. 597, 598-99, 625 P.2d 176 (1981). The majority suggests that an RCW 60.08 lien may attach through mere possession of chattel, and therefore RCW 60.08.020 may be ignored in such cases. Majority, at 782. This interpretation disregards the clear language of the statute. RCW 60.08.020 requires filing of a lien notice not just to perfect such lien as against third parties, but to make such lien "effectual" at *785all. Campen v. Jamieson, 88 Wash. 109, 111, 152 P. 679 (1915) (lien does not exist as between the parties unless properly filed).
Conclusion
Miller Marine failed to establish a lien under RCW 60.08, and therefore is not entitled to an award of attorney's fees under RCW 60.08.050.1 would affirm the Court of Appeals.